Citation Nr: 1433481	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a February 1979 rating decision in that separate compensable ratings were not assigned for muscle injuries to the left shoulder girdle as a residual of an in-service gunshot wound to the left chest.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected  residuals, gunshot wound, left chest, with lung obstruction and retained foreign bodies.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in June 2014.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1979 rating decision, the RO granted service connection for residuals, gunshot wound, left chest, with lung obstruction and retained foreign bodies, evaluated as 20 percent disabling based upon impaired lung functioning.

2.  There was a tenable evidentiary basis to support the RO's February 1979 determination that the Veteran's only compensable residual from the in-service gunshot wound to the left chest was his impaired lung functioning.


CONCLUSION OF LAW

The RO's February 1979 rating decision was not clearly and unmistakably erroneous in failing to assign separate compensable ratings for muscle injuries to the left shoulder girdle as residuals of an in-service gunshot wound to the left chest.  38 U.S.C.A. §§ 5109A (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable to CUE claims.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  In any event, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran has claimed that there was CUE in a February 1979 rating decision in that the RO failed to provide separate compensable evaluations for muscle injuries to the left shoulder girdle as residuals of the gunshot wound to the left chest.  

In the February 1979 rating decision, the RO granted service connection for residuals, gunshot wound, left chest, with lung obstruction and retained foreign bodies and evaluated this disability as 20 percent disabling based solely upon his impaired lung functioning resulting from the gunshot wound to the left chest that caused a traumatic pneumothorax.  The 20 percent disability rating was assigned using Diagnostic Code 6818, which at that time evaluated residuals of injuries to the pleural cavity, including gunshot wounds.  (It is noted that the diagnostic criteria for evaluating respiratory disorders was revised effective October 7, 1996, and these residuals are currently evaluated under Diagnostic Code 6843.)  The rating decision also cited Diagnostic Code 5302 which is a code for rating muscle injuries of the shoulder girdle and arm (Group II), however, the decision noted that the musculoskeletal system was reported as within normal limits.  

A final RO decision generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2013); Simmons v. Principi, 17 Vet. App. 104, 110-11 (2003).

VA regulatory § 3.105(a) provides:

Where evidence establishes [CUE], the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of [CUE] has the same effect as if the corrected decision had been made on the date of the reversed decision.

In the Simmons decision, the United States Court of Appeals for Veterans Claims (Court) set forth the laws relating to CUE claims as follows:

A CUE claim is a collateral attack on a final RO decision.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In Russell v. Principi, the Court of Appeals for Veterans Claims (Court) defined CUE as follows:

Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied....[CUE is] the sort of error which, had it not been made, would have manifestly changed the outcome...[, an error that is] undebatable,...[such that] reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 120 S.Ct. 405, 145 L.Ed.2d 315 (1999).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior decision.  Russell, 3 Vet. App. at 314...[F]or there to be a valid claim of CUE, the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Id. at 313[&]...Damrel v. Brown, 6 Vet. App. 242[, 246] (1994) [(appellant's argument that the RO misevaluated and misinterpreted the evidence available to it at the time is not the type of administrative error reversible under 38 C.F.R. § 3.105(a))].  

Simmons, 17 Vet. App. at 110-11.

"A party bringing a CUE challenge to a final RO decision bears the burden of proving that the decision was based on a clear and unmistakable error.  This burden is not satisfied by the mere assertion that the decision contained CUE; instead the party must describe the alleged error 'with some degree of specificity' and must provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.'"  Andre v. Principi, 301 F.3d 1354, 1361 (2002); see also Crippen, 9 Vet. App. at 420; Fugo, 6 Vet. App. at 44 ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  CUE assertions that fail to satisfy these pleading requirements must be dismissed without prejudice to refiling rather than be denied by the Board.  Simmons, 17 Vet. App. at 114 (2003) citing DAV v. Gober, 234 F.3d 682, 699 (2000).

The Court has also held that "[e]ach wholly distinct and different CUE theory underlying a request for revision is a separate matter and, when attacking a prior RO decision, each must be presented to and adjudicated by the RO in the first instance and, if not, the Board lacks jurisdiction over the merits of the matter."  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); see also Andre, 301 F.3d at 1361 ("Because a CUE claim involves an allegation of an error with some degree of specificity, a veteran's assertion of a particular clear and unmistakable error by the RO constitutes a distinct claim.").  

As for any new evidence submitted by the Veteran in support of his claim, since a claim based on CUE is a collateral attack of a decision, it can only be based upon the evidence that was before the adjudicator at the time the decision was made.  Allegations or evidence presented currently but which was not before the adjudicator at the time of the rating decision being collaterally attacked cannot, therefore, be sufficient to raise a claim of CUE.  Consequently, the private treatment records from November and December of 1979, subsequent VA examination reports, and the Veteran's testimony at the June 2014 hearing are all evidence that was not before the RO (either because it did not exist or was not presented) at the time the February 1979 rating decision was issued.  The evidence of record at that time consisted of the Veteran's service treatment records, the police report of the November 1976 shooting, and the report of a January 1979 VA examination.  Only that evidence can be considered in determining whether the RO's decision contained CUE.

After considering the evidence before the RO at the time of the February 1979 rating decision, the Board finds that there was a tenable evidentiary basis to support the RO's determination that the Veteran's only compensable residual from the gunshot wound to the left chest was his impaired lung functioning.  The records show that the Veteran sustained a gunshot wound to the left chest in November 1976, which caused a traumatic pneumothorax of the left lung.  Service treatment records contain the report of a chest X-ray done in December 1976 that showed the Veteran had persistent elevation of the left diaphragm due to pleural-diaphragmatic reactive changes with an area of fibrosis and persistent discoid atelectasis in the left base and metallic bullet fragments superimposed over the posterior aspect of the left chest wall.  On March 25, 1977, the Veteran was evaluated for complaints of pain in his chest at the site of the gunshot wound.  The impression was residual scarring from gunshot wound on left chest with probably cut phrenic nerve.  He was placed on a temporary profile for 30 days for residual scar tissue in the left lung secondary to  the gunshot wound.  He was also referred to the Surgery Clinic for evaluation; however, no record of such evaluation is available.

A couple weeks later on April 5th, he was seen again for complaints of chest pain.  Examination revealed pain in the costochondral junctions of ribs 4 to 10.  The impression was costochondritis.  There are no other treatment notes during the Veteran's remaining six months in service.  The Veteran underwent a separation examination in October 1977 (the same month as his discharge from service).  On his Report of Medical History, although the Veteran reported the gunshot wound in November 1976, he did not report any residuals from it.  He checked "No" to having "Pain or pressure in chest" and "Painful or 'trick' shoulder or elbow."  Rather, it was noted by the examining physician that there was no major sequela from the gunshot wound.  On the Report of Examination, it was noted the Veteran had a history of traumatic pneumothorax with breath sounds within normal limits, as well as gunshot wound to the left hemithorax that was well healed.  In the Summary of Defects and Diagnoses section, the examining physician stated there was a history of traumatic pneumothorax with no major sequela.  

At the January 1979 VA examination, the Veteran reported having "a lot of soreness in my shoulder and my chest when I have to lift anything."  It was noted that he complained that, when he moves and boxes at work (in a stock room), his left shoulder begins to hurt halfway through the day.  He also reported pain in the left pectoral muscle.  He would take a rest for a while and, when the pain stopped, he would go back to work.  He did not report missing any days from work due to this pain.  Examination of the musculoskeletal system was noted to be within normal limits.  Examination of the respiratory system to include pulmonary function tests, however, demonstrated the presence of mild obstructive lung disease.  A chest X-ray showed there were multiple metallic bullet fragments present within the lower portion of the left chest both within the lung parenchyma  and the posterior soft tissues, which was associated with pleural reaction with tenting of the left hemidiaphragm and some fibrosis in the left base.  The diagnosis was residuals of gunshot wound to left chest with mild obstructive lung disease, retained metallic fragments and well-healed cicatrices.  

Given the evidence that was before the RO at the time of its February 1979 decision, the Board cannot say that a manifestly different outcome is warranted as there is no evidence of any muscle injury at that time.  The Board acknowledges that there were complaints of chest pain in service but these were six months before the Veteran's separation examination in October 1977 at which he did not report any major residuals to include chest or shoulder pain.  Moreover, the first evidence of post-service complaints of pain was at the January 1979, almost two years after his last complaints of chest pain are seen in the service treatment records.  Despite his complaints of pain, however, the examination failed to demonstrate any musculoskeletal abnormality such as loss of muscle tone, loss of power, atrophy, limitation of motion of the left shoulder, painful motion, uncertain movement, etc. indicating that there were residual injuries to the muscles affected by the gunshot wound to the left chest.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, without a diagnosis or objective findings of any underlying malady or condition involving the affected muscle groups, separate compensable disability ratings under the applicable Diagnostic Codes for muscle injuries was not warranted.  

Based on the foregoing, the Board finds that the RO could have reasonably concluded from the evidence before it that the Veteran did not have any muscle disability resulting from the gunshot wound to the left chest other than the respiratory impairment for which he was compensated.  The Veteran has not pointed to any evidence that was before VA at the time of the February 1979 rating decision that would result in the Board finding that a manifestly different outcome would have occurred but for failure to consider such evidence.  Furthermore, the Board finds that reasonable minds could differ as to how to interpret the evidence that was before the RO at the time of its February 1979 decision.  Thus, the Veteran has failed to show that, but for the error, the decision would have been different.  In addition, his allegation of CUE goes to the weight that is assigned to the evidence, which is not something the Board can consider.

Finally, at the June 2014 hearing, the Veteran's representative stated that "its VA Regional Office's contention that he never complained of muscle injuries, never had any problems with limitation of motion with that shoulder, and we're contending that that's not the case, that from the very beginning, right directly after the gunshot wound, he has had pain in his shoulder.  Whether or not that was, you know, documented correctly, is, is up to you to decide...."  Whether the Veteran's complaints and residual disability from the gunshot wound were properly documented at the time of developing his claim for service connection is not a question that is for contemplation in a CUE claim as it is not a valid basis for finding CUE.  See 38 C.F.R. § 20.1403(d)(2).  Furthermore, at the time of the February 1979 rating decision, there was not allegations of continuity of symptomatology and any subsequent statements to that effect, therefore, are new evidence and cannot be considered in determining whether there was CUE in the February 1979 rating decision.

Based on the foregoing, the Board finds that the Veteran cannot prevail on his allegation of CUE that the RO, in its February 1979 decision, erred in failing to assign separate compensable evaluations for muscle injuries as a residual of the in-service gunshot wound to the left chest.  The Veteran's claim of CUE, therefore, must be denied.


ORDER

The February 1979 rating decision was not clearly and unmistakably erroneous in failing to assign separate compensable ratings for muscle injuries to the left shoulder girdle as a residual of the in-service gunshot wound to the left chest.
 


REMAND

With regard to the Veteran's claim for service connection for a left shoulder disorder, including as secondary to his service-connected residuals, gunshot wound, left chest, with lung obstruction and retained foreign bodies, the Board finds that remand is warranted for additional evidence.

At the Board hearing in June 2014, the Veteran testified that he was awarded disability benefits by the Social Security Administration in October 2007 due to his left shoulder disorder.  The claims file also contains a copy of the letter from October 2007 advising the Veteran of the award of disability benefits and a partial copy of the Administrative Law Judge's decision that found in favor of the Veteran's claim for disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that once on notice of Social Security Administration records pertinent to the veteran's disability status, VA must obtain them.  See Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the contents of medical or administrative Social Security Administration records cannot be known until obtained, it can safely be assumed that failure to obtain them will require remand of all issues in an appeal, as is the case here.  Consequently, on remand, such records should be obtained.

Furthermore, the Veteran has stated that he has had pain in his shoulder ever since the November 1976 when he sustained the gunshot wound to the left chest.  With regard to his initial hospitalization, the Veteran has stated (and the evidence indicates) that he spent one day at the private hospital and then was transferred to the military hospital where he spent two weeks.  The clinical records from the hospitalization at the military hospital, however, are not part of the Veteran's service treatment records associated with the claims file.  Since the Veteran is claiming that the onset of his left shoulder pain was the November 1976 gunshot wound, these records may be relevant to his claim for service connection.  Consequently, on remand, they should be obtained and associated with the claims file.  The Board notes that the Veteran was stationed at that time at Fort Wainwright in Alaska.  

Furthermore, the medical evidence of record demonstrates that the Veteran was receiving ongoing treatment at the VA Community Based Outpatient Clinic in Fort Collins, Wyoming (which is part of the Cheyenne VA Medical Center) and the VA Medical Center in Denver, Colorado.  Since the last treatment records are from July 2011 and June 2011, respectively, which was three years ago, there are likely relevant VA treatment records that have not been associated with the claims file.

Finally, the VA examiner who conducted the March 2010 VA examination and provided a medical opinion in July 2010 should be asked to reconsider his previous medical opinion after considering all the new evidence associated with the claims file after July 2010 and submit an addendum providing an explanation as to why the prior opinion is either continued or changed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical and adjudication records from the Social Security Administration.  Associate all correspondence and any records received with the claims file.

2.  Contact the National Personnel Records Center (NPRC) and request it conduct a search of the clinical records of the military hospital associated with Fort Wainwright, Alaska, for any inpatient treatment records relating to the Veteran's gunshot wound to the left chest from November to December of 1976.  A negative reply should be requested if no records are available.

3.  Associate with the claims file the Veteran's VA treatment records as follows:
a.  From the Cheyenne VA Medical Center, records from August 2011 to the present.
b.  From the Denver VA Medical Center, records from July 2011 to the present.
4.  After all additional available evidence has been associated with the Veteran's claims file, forward it to the VA examiner who conducted the March 2010 VA examination and ask him to review the new evidence associated with the claims file since his last review in July 2010 and to reconsider his medical opinion that the SLAP lesion of the left shoulder is not related to the Veteran's prior gunshot wound.  If the March 2010 VA examiner is not available, then the claims file should be forwarded to another examiner with the requisite expertise to render the requested medical opinions.  A new examination should not be scheduled unless determined necessary by the VA examiner rendering the following medical opinions.

After reviewing the claims file, the examiner should render the following opinions:

a)  Whether it is at least as likely as not (i.e., a 50 percent probability) that the current left shoulder pathology (shown by MRI in November 2009 to be a SLAP lesion and partial tear of the supraspinatus) is had its onset in service, specifically whether it was caused by the gunshot wound to the left chest the Veteran incurred in November 1976; and

b)  Whether it is at least as likely as not that the current left shoulder pathology (shown by MRI in November 2009 to be a SLAP lesion and partial tear of the supraspinatus) is proximately due to or the result of, or has been aggravated by, the Veteran's service-connected residuals, gunshot wound, left chest, with lung obstruction and retained foreign bodies?  In other words, has the residuals of the gunshot wound caused or aggravated the current left shoulder pathology?  

In rendering the above opinions, the examiner should take into consideration the Veteran's report of an onset in service and a continuity of symptoms since service of left shoulder pain, as well as any medical evidence of onset and continuity of symptoms.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided with citation to evidence of the record and, if appropriate, scientific and medical treatise and/or studies, that support the opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After ensuring that all necessary development has been conducted and that the VA examiner's medical opinions are adequate, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


